Exhibit 32 CERTIFICATION PURSUANT TO 18 USC SECTION 1350 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 CERTIFICATION OF CUSTODIAN In connection with the Annual Report of Turner Valley Oil & Gas, Inc, a Nevada corporation (the "Company"), on 10-KSB for the year ended December 31, 2007 as filed with the Securities and Exchange Commission (the "Report"), I, Christopher Paton-Gay, Sole Officer of the Company, certify, pursuant to 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350), that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 30, 2008 Christopher Paton-Gay Christopher Paton-Gay director / CEO
